Citation Nr: 1516340	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  08-01 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension, claimed as due to exposure to tactical chemical herbicides and as secondary to service-connected Type II diabetes mellitus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to May 1967, which included service in the Republic of Vietnam.   

The current matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO) which, inter alia, denied entitlement to service connection for hypertension.

The Veteran is presently service connected for coronary artery disease (100%), Type II diabetes mellitus (20%), glaucoma secondary to Type II diabetes mellitus (10%), bilateral peripheral neuropathy of his lower extremities secondary to Type II diabetes mellitus (each leg individually rated as 10% disabling), and erectile dysfunction secondary to Type II diabetes mellitus (0%, with special monthly compensation for loss of use of a creative organ).  Service connection for coronary artery disease and Type II diabetes mellitus was awarded on a presumptive basis, pursuant to the regulatory provisions of 38 C.F.R. §§ 3.307(a)(6)(ii), (iii), and 3.309(e), based on the Veteran's presumed exposure to dioxin-based tactical chemical herbicides (known by the colloquially term "Agent Orange") during his documented active duty inside the territorial confines of the Republic of Vietnam.    
 
The Veteran initially requested a hearing before the Board, but later in September 2011 withdrew that request.  In January 2012, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary and procedural development.  Denial of the claim on appeal, inter alia, was confirmed in a September 2012 rating decision/supplemental statement of the case.  The case was returned to the Board and the matter, inter alia, was adjudicated on the merits in an April 2014 appellate decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans' Claims (Court).

In October 2014, the Court granted a joint motion of the Secretary of VA and the appellant to vacate only that part of the April 2014 Board decision denying service connection for hypertension and remand the matter to the Board for development and appellate adjudication in a manner consistent with the joint motion.  Accordingly, the case was remanded to the Board in March 2015.

For the reasons that will be discussed below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative if further action is required on their part.


REMAND

In granting the October 2014 joint motion of the VA Secretary and the appellant to vacate that part of an April 2014 Board decision denying service connection for hypertension, the Court agreed with the parties that the record raised a theory of entitlement to service connection for hypertensive vascular disease on the basis of the Veteran's conceded exposure to Agent Orange during his service in Vietnam.  The parties noted, however, that the nexus opinion of record, which was obtained from a VA clinician who examined the Veteran in March 2012, failed to adequately consider and address the aforementioned theory.  In this regard, although hypertensive vascular disease is not recognized in the applicable regulations as a disease that is presumptively associated with Vietnam War Era exposure to Agent Orange, the parties to the joint motion observed that in its Veterans and Agent Orange: Update 2006 (VAO Update), the National Academy of Sciences noted that there is limited or suggestive evidence of an association between exposure to Agent Orange and development of hypertension.  See also VAO Update 2012.  

Accordingly, pursuant to the test prescribed by the Court in the case of McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006), which held that evidence "indicating" that a veteran's claimed disabilities "may" be associated with service is a low threshold for purposes of triggering VA's duty to assist by developing the evidence appropriately, including obtaining a nexus opinion, the matter presently on appeal should be remanded to the AOJ so that the Veteran's pertinent clinical history and the aforementioned VAO Updates may be reviewed by an appropriate VA clinician.  Thereafter, in the context of this review, the VA clinician should provide a supplementary addendum opinion addressing the likelihood that the Veteran's hypertensive vascular disease was related to his conceded exposure to Agent Orange during active duty military service in the Republic of Vietnam.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The Veteran should be asked to identify all sources, both VA and private, of treatment for hypertensive vascular disease.  After obtaining the appropriate waivers, the RO/AOJ should attempt to obtain copies of such records not already associated with the Veteran's claims file for inclusion in the evidence.  

If any evidence identified by the Veteran as being relevant to his claim is unobtainable, he should be so notified and presented with the opportunity to submit this evidence, if in his possession, for inclusion in the record.  If the identified evidence remains unobtainable, the RO/AOJ should draft an appropriate memorandum and formal finding of its unavailability and associate this document with the record.  

2.  Thereafter, the Veteran's claims file and a copy of this remand should be reviewed by an appropriate VA clinician.  A copy of the National Academy of Sciences' publications, Veterans and Agent Orange: Update 2006 and Update 2012, should also be provided for review by the designated clinician.  Upon completion of the review, the examiner is asked to provide the following opinion:

Having conceded as a medical fact that the Veteran was exposed to dioxin-based tactical chemical herbicides ("Agent Orange") during his period of Vietnam War Era military service in the Republic of Vietnam, and in the context of his pertinent clinical history and the determinations of the National Academy of Sciences in Veterans and Agent Orange: Update 2006 and Update 2012, which found that there is limited or suggestive evidence of an association between exposure to Agent Orange and development of hypertension, is at least as likely as not (i.e., a 50 percent probability or higher) that the Veteran's hypertensive vascular disease is related to his conceded in-service Agent Orange exposure?  

The opinion provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why the opinion cannot be provided without resort to speculation. 

3.  Upon completion of the above actions, the AOJ should readjudicate the claim of entitlement to service connection for hypertension, claimed as due to exposure to tactical chemical herbicides and as secondary to service-connected Type II diabetes mellitus.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

